—Order unanimously reversed on the law without *1017costs and motion granted. Memorandum: Supreme Court erred in denying the motion of defendants and third-party plaintiffs (College) for a conditional judgment of common-law indemnification against third-party defendant G.O. Wick Electric, Inc. (Wick). The record establishes that the College is only vicariously liable under the Labor Law and is therefore entitled to common-law indemnification from Wick, which actually supervised, directed and controlled the work that caused the injuries to Daniel J. Keck (plaintiff) (see, Chapel v Mitchell, 84 NY2d 345, 347; Kavanaugh v Marrano/ Marc Equity Corp., 225 AD2d 1037). Neither the retention of general supervisory powers by the College nor its alleged ownership of the ladder used by plaintiff to climb to the scaffold from which he fell is sufficient to establish the requisite supervision and control over the specific manner of performance of the work (see, DePuy v Sibley, Lindsay & Curr Co., 225 AD2d 1069; Hayes v Crane Hogan Structural Sys., 191 AD2d 978, 979). (Appeal from Order of Supreme Court, Steuben County, Bradstreet, J.— Indemnification.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.